                       Case 1:20-cv-05449-VEC Document 20
                                                       19 Filed 09/15/20 Page 1 of 1


MEMO ENDORSED                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
           _____________________________________________________________________________________________
                                    420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                             T: 212.792-0046 • E: Joshua@levinepstein.com

                                                                                                   September 15, 2020
           Via Electronic Filing
           Hon. Valerie E. Caproni, United States District Judge
           United States District Court
           Southern District of New York                                                   USDC SDNY
           40 Foley Square                                                                 DOCUMENT
           New York, NY 10007                                                              ELECTRONICALLY FILED
                                                                                           DOC #:
                                    Re:      Solomon v. Szymanski et al                    DATE FILED: 9/15/2020
                                             Case No.: 20-cv-05449-VEC

           Dear Honorable Judge Caproni:

                     This law firm represents Plaintiff Allen Solomon (the “Plaintiff”) in the above-referenced
           action.

                  Pursuant to Your Honor’s Individual Rules 2(A) and (C), this letter respectfully serves as
           a request to extend Plaintiff’s deadline to respond to the motion to dismiss [Dckt. No. 17] filed by
           Defendants Curt Szymanski and Caffeination Title, LLC (together, the “Defendants”) from
           September 21, 2020 to, through and including October 23, 2020.

                  This is the first request of its nature and would not affect any other scheduled deadlines.
           This request is made on consent of Plaintiff.

                   The basis for the request is that the parties wish to exhaust all alternative dispute resolution
           efforts at the upcoming mediation, currently scheduled for September 22, 2020, before incurring
           substantial costs and expenses in motion practice.

                  Thus, Plaintiff respectfully requests that the deadline to respond to Defendants’ motion to
           dismiss [Dckt. No. 17], be extended from September 21, 2020 to, through and including October
           23, 2020.

                     Thank you, in advance, for your time and attention.

Application GRANTED. Plaintiff's deadline to                 Respectfully submitted,
respond to Defendants' motion to dismiss is
extended to October 23, 2020. Defendants' reply is           LEVIN-EPSTEIN & ASSOCIATES, P.C.
due by October 30, 2020.
                                                             By: /s/ Joshua D. Levin-Epstein
    SO ORDERED.                                                  Joshua D. Levin-Epstein
                                                                 420 Lexington Avenue, Suite 2525
                                                                 New York, New York 10170
                                                                 Tel. No.: (212) 792-0048
                                          9/15/2020              Email: Joshua@levinepstein.com
    HON. VALERIE CAPRONI                                          Attorneys for Plaintiff
    UNITED STATES DISTRICT JUDGE



          Cc: All Counsel (via ECF)
